Citation Nr: 0410402	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-01 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as 
fatty tumors.

2.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision rendered by the 
Manchester, New Hampshire, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a personal hearing before an RO hearing 
officer in February 2003, and a videoconference hearing before the 
undersigned Member of the Board in October 2003.  Transcripts of 
these hearings are associated with the claims folder.  


REMAND

The veteran asserts that his present lipomas and skin rash are 
related to his military service.  In particular, he feels that 
these conditions resulted from exposure to Agent Orange during 
service in Vietnam.  The veteran's private physician noted in 
December 2002 that the veteran's lipomas were thought to be 
secondary to Agent Orange.  However, it is unclear if this 
statement was the opinion of the physician or subjective history 
reported by the veteran.  

In light of VA's duty to assist the veteran in the development of 
his claims, the Board is of the opinion that the veteran should be 
afforded a VA examination.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should obtain the names and addresses of all medical 
care providers who have treated or evaluated the veteran for 
lipomas and/or skin rash since December 2002.  After securing any 
necessary releases, the RO should obtain any indicated records.

2.  The RO should also undertake appropriate development to obtain 
any other pertinent evidence identified but not provided by the 
veteran.  If the RO is unable to obtain any pertinent evidence 
identified by the veteran, it should so inform the veteran and his 
representative and request them to submit the outstanding 
evidence.  

3.  Thereafter, the veteran should be afforded a VA examination 
with an appropriate physician to ascertain the etiology of his 
present lipomas and skin condition.  The claims folder should be 
made available to the examiner for review before the examination.  

If lipomas, or residuals thereof, are presently manifested, the 
examiner should indicate whether it is at least as likely as not 
that the condition is related to the veteran's active military 
service, to include exposure to herbicidal agents.  

Similarly, for each skin condition that is currently manifested, 
the examiner should indicate whether it is at least as likely as 
not that the condition is related to the veteran's active military 
service, to include exposure to herbicidal agents.  

The examiner should also provide the supporting rationale for each 
opinion expressed.  

4.  Then, the RO should undertake any other indicated development 
and readjudicate the issues on appeal based on a de novo review of 
the pertinent evidence and without regard to any prior 
adjudication of the claims.  

5.  If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative should 
be furnished a supplemental statement of the case and afforded the 
requisite opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  The 
veteran need take no action until he is otherwise notified by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





